Citation Nr: 1047724	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found 
that an appellant's claim for service connection for 
posttraumatic stress disorder (PTSD) should have been construed 
more broadly by VA as a claim for service connection for any 
mental disability.  The Court noted that the claimant was not 
competent to diagnose a particular psychiatric disability, such 
as PTSD, but that he was competent to describe his mental 
symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In this case, the evidence shows that the Veteran has 
been diagnosed psychiatric disorders other than PTSD, to include 
depressive neurosis; dysthymia; and panic disorder.  Therefore, 
the Board has recharacterized the issue on appeal as entitlement 
to service connection for psychiatric disability, claimed as 
PTSD.

The Veteran contends that service connection is warranted for 
PTSD because it is related to his service in Vietnam, where 
fellow soldiers he knew were killed.

The Veteran's service record confirms that he had active service 
in Vietnam.

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  Specifically, the final rule amends 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

The Veteran submitted two statements in support of his claim for 
service connection for PTSD in May 2006 in which he listed four 
servicemen who were killed in action with their accompanying 
dates of death.  

The RO informed the Veteran that the information submitted was 
incomplete and therefore insufficient to verify the stressful 
events.  However, the RO did not indicate the specific 
information required from the Veteran.

The Board finds that the Veteran should be afforded the 
opportunity to submit additional information regarding his 
claimed in-service stressors and should be afforded an 
examination in order to consider his claimed stressors consistent 
with the recently revised regulation and to determine the nature 
and etiology of any other acquired psychiatric disorders present.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should provide the 
Veteran with notice regarding the specific 
information required to permit verification 
of his claimed in-service stressors.

2.  The RO or the AMC should also undertake 
any indicated development to verify the 
Veteran's alleged stressors.

3.  Then, the Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the period of this 
claim.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to include 
the stressor(s), should be identified.

With respect to any other acquired 
psychiatric disorders currently present or 
present at any time during the pendency of 
this claim, the examiner should provide an 
opinion with respect to each disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's active 
service or was caused or permanently worsened 
by the Veteran's claimed PTSD.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

5.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for psychiatric disability claimed 
as PTSD in light of all pertinent evidence 
and legal authority.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the case 
should be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


